Citation Nr: 1440434	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to October 1971.  His DD 214 form indicates that he served in the Republic of Vietnam from October 1970 to October 1971 and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This issue was previously remanded by the Board in June 2010, December 2011, and October 2012 for further development.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals additional VA medical records dated from 2010 to 2013.  These records were considered in the May 2013 supplemental statement of the case (SSOC).  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no additional, relevant documents in the Veterans Benefits Management System.
 
 
FINDING OF FACT

The Veteran's current acquired psychiatric disorder, diagnosed as depression and PTSD, is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as depression and PTSD, was incurred in active service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with and is receiving treatment for depression and PTSD at VA.  His private psychologist, Dr. H.M. (initials used to protect privacy), also diagnosed him with PTSD in April 2009 correspondence.  

The Veteran has contended that, during his service in Vietnam, he experienced trauma in witnessing a mortar explosion and the dismemberment of other soldiers and in the inability to help his fellow soldiers.  The Veteran's DD 214 form confirms that he served in the Republic of Vietnam and the receipt of the Combat Infantryman Badge.  There is no clear and convincing evidence showing that the alleged stressors did not occur.  As such, the Board finds that the Veteran's lay statement alone establishes the occurrence of his in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

Thus, the remaining question is whether the Veteran's current disability is related to his in-service stressors.  Since the Veteran filed his initial claim in March 2008, he has been afforded five VA examinations.  All five examinations were inadequate for reasons discussed in the Board's July 2014 medical opinion request, and thus, have limited probative value.

Nevertheless, in August 2014, Dr. J.F., a VA staff psychiatrist, provided an additional medical opinion as requested by the Board.  After a thorough review and discussion of the Veteran's records and testimony, to include his in-service combat-related stressors, Dr. J.F. opined that there was a high likelihood that the Veteran was suffering from a psychiatric disorder related to or caused by his military services, including PTSD.  She also provided an opinion that it is not rare for patients with combat trauma to develop symptoms many years after the exposure to trauma.  The Board finds that Dr. J.F.'s opinion is highly probative in this case because it considered all of the medical evidence of record and was supported by a complete rationale and a thorough discussion of the Veteran's medical records and testimony.

In light of the foregoing evidence, the Board concludes that service connection is warranted for an acquired psychiatric disorder.




ORDER

Service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


